DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities: 
In line 2 the term “a” should be inserted before “temperature” to place the claim in better form.
In line 18 the term “agrochemical” is inconsistent with the previously recited limitation “agricultural”. The term should be amended to “agricultural” for consistency and to place the claim in better form.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“blower mechanism that creates a hot air stream” in claim 11. 
The limitation uses the term “mechanism”, which is construed to be a substitute for “means”, and therefore a generic placeholder for performing the claimed function.
The term “mechanism” is modified by functional language “that”. Examiner notes the limitation “so that” is explicitly provided as an example of a transition limitation for the second prong of the test.
The term “mechanism” is not modified by sufficient structure, material, or acts for performing the claimed function. The term “blower” and the limitation “creates a hot air stream” do not provide any of the features above, and only indicate a particular function. 
See also the rejection under 35 USC 112(b) below.
“injection mechanism for injecting the heated agricultural formulation” in claim 11. 
The limitation uses the term “mechanism”, which is construed to be a substitute for “means”, and therefore a generic placeholder for performing the claimed function.
The term “mechanism” is modified by functional language “for”.
The term “mechanism” is not modified by sufficient structure, material, or acts for performing the claimed function. The term “injection” and the limitation “injecting the heated agricultural formulation” do not provide any of the features above, and only indicates a particular function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112








The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, in line 5 the limitation “room temperature” renders the claim indefinite. While the limitation is generally understood to include a range of temperatures, there is no indication of which temperature value or range of values are actually encompassed by the limitation within the context of claim 11, e.g. is it 20oC only? 20-25oC? etc. Additionally, Applicant’s specification does not indicate that the limitation is intended to be defined by any particular standard, e.g. IUPAC.
In line 10 the limitation “the dispensed partially fluidized agricultural formulation” lacks antecedent basis. There is no indication that the formulation is partially fluidized when dispensed, and there is no recitation of structure which performs the action of partially fluidizing the formulation.
In line 17 the limitation “to provide an agrochemical formulation which is partially fluidized from shear forces” renders the claim indefinite since line 10 recites the formulation is already partially fluidized. It is unclear if the formulation is “partially fluidized” when dispensed from the cartridge as recited in claim 10, or when the formulation is exposed to shear forces by the injection mechanism. 
Further regarding claim 11, limitations “blower mechanism” and “injection mechanism” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the respectively corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the function. 
“blower mechanism that creates a hot air stream”: The limitation invokes interpretation under 112(f) as stated above, but the specification does not indicate sufficient structure, material, or acts to perform the function of “creates a hot air stream”.
“injection mechanism for injecting the heated agricultural formulation into the hot air stream”: The limitation invokes interpretation under 112(f) as stated above, but the specification does not indicate sufficient structure, material, or acts to perform the function of “injecting the heated agricultural formulation”. While the specification states the injected formulation is dispensed through muzzle 220 (paragraph 27), this structure is directed to post-injection processing, and therefore does not provide sufficient structure for the injection mechanism itself.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 18, the limitation “room temperature” renders the claim indefinite for the same reasons stated for claim 11 above.
Claims 19 and 22-24 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 18-19 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wartanessian (US 2008/0103212 A1) in view of Hassler, Jr. et al. (US 2009/0101669 A1), hereon referred to as Hassler, and Ott et al. (US 2005/0107767 A1).
In view of the rejections under 35 USC 112(b) above, the limitations “blower mechanism” and “injection mechanism” are given their broadest reasonable interpretations to mean a device which moves a volume of material and a device which allows passage of material from one area to another, respectively, and their structural equivalents.
Regarding claim 11, Wartanessian teaches an apparatus comprising a tank comprising an agricultural formulation, and in-line heater in fluid communication with an outlet of the tank and configured to heat the dispersed agricultural formulation to about 60oC, i.e. 140oF (paragraphs 24-25), a pump in fluid communication with the tank and the in-line heater for circulation of the agricultural formulation (paragraph 23), a blower mechanism that creates a hot air stream of greater than 550oF and an injection mechanism for injecting the heated agricultural formulation into the hot air stream (paragraph 25-26). It is noted that the “aerosol-forming device” is construed to be a type of “injection mechanism” since the formulation is combined with a gas in the mechanism for form the aerosolized formulation (paragraphs 24 and 28).
Wartanessian does not teach a cartridge and a piston operatively coupled to the cartridge as claimed.
Hassler teaches an apparatus for dispensing a viscous material (abstract), the apparatus comprising a reservoir (cartridge) 20 that is a disposable syringe or cartridge, and can have a follower or plunger (paragraph 35; right column).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wartanessian to have the cartridge and piston as claimed as a substitution of art recognized equivalents suitable for the purpose of delivering an agent into a fogging system, to allow for simple replacement of the agent reservoir (e.g. a disposable syringe for quickly switching agents), and to allow for increased delivery pressure for viscous substances as taught by Wartanessian (paragraph 35; right column).
Regarding the claimed viscosity values at the respective temperatures, Wartanessian teaches the agent (DPA) becomes molten (paragraph 21), but does not specify said values.
Ott et al. teaches an apparatus for treating gas for delivery (abstract) comprising a syringe (cartridge) 200 containing a predetermined volume of liquid-based agent (figure 1; paragraph 65) and a plunger (piston) 979 operatively coupled to the cartridge for metered dispensing (figure 30; paragraph 185). The agent to be delivered can include thiabendazole (paragraph 134). 
It is noted that this agent is disclosed in Applicant’s specification (paragraph 23; claim 23), and therefore it would follow that the same substance would have the same viscosity at the claimed temperature.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reservoir to have thiabendazole since Wartanessian already teaches delivering chemical agents by a similar method, and therefore as a matter of substitution or preference for the particular agent to be delivered.
Furthermore, a compound and its properties are inseparable, In re Papesch, 137 USPQ 43 (CCPA 1963). Temperature naturally affects viscosity, and the apparatus of Wartanessian can heat the compound to a temperature of 140oF. Since the combination teaches the same substance as Applicant (thiabendazole), absent persuasive evidence to the contrary, one of ordinary skill in the art would have reasonably expected the same viscosity values.
Regarding the limitation “provide an agrochemical formulation which is partially fluidized from shear forces”, Wartanessian teaches the formulation becomes molten and is fed into a gas stream for aerosolization (paragraphs 24 and 28). The molten state is construed to be “partially fluidized”. The formulation would have naturally been exposed to at least some amount of shear forces while flowing through the apparatus and mixing with the gas stream.
Regarding claim 18, the combination applied to claim 11 teaches a cartridge as recited for said claim. The difference is that claim 18 further recites the cartridge comprises a substantially cylindrical member having an inner chamber and an outlet at a first axial end, the piston being air-tightly disposed within the cylindrical member at a second axial end, a ring circumscribing the first or second axial end of the cylindrical member.
Hassler further teaches the cartridge 20 has a substantially cylindrical member having an inner chamber and an outlet at a first end (figures 3 and 7), the piston being air-tightly and slidably disposed in the cylindrical member at a second end (plungers are understood to provide hermetic seals and be slidable), the piston partially defining the inner chamber, the inner chamber being in fluid communication with the outlet, and a bracket (reinforcing ring) 22 subscribing the cartridge near end 130 (figures 1-3; paragraph 35).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wartanessian to include a reinforcing ring as claimed in order to similarly support the reservoir relative to the fogging system, thereby ensuring proper delivery of the substance to the system and minimizing the risk of issues (e.g. unseating of the reservoir from the system during use). Additionally, the particular placement of the ring, i.e. circumscribing the first or second axial end, would have been obvious as a matter of preference for design and stability of the reservoir relative to the system, and since the configuration of a device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 19 and 22-24, the combination applied to claim 11 (and by extension claim 18) teaches thiabendazole (Ott et al. paragraph 134).

Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that the limitations “blower mechanism” and “injection mechanism” should not be interpreted under 35 USC 112(f). This is not persuasive since the limitations fail the third prong of the 3-prong test as stated in the respective section. That is, the generic placeholder “mechanism” is not modified by sufficient structure, material, or acts for performing the claimed functions. The interpretations of said limitations under 35 USC 112(f) is maintained. Applicants are directed to MPEP2181 VI (and also to the 112b rejection of the term in the rejection above) which indicates that the two methods to overcome this rejection are to show that the specification does have specific structure or to amend the claims to avoid language (such as means) that invoke 112(f). For example, the respective limitations can be amended to simply recite “a blower that…” and “an injector for…”.
Applicant argues on page 5 that the term “mechanism” is preceded by “blower”, which is a type of structural device with a generally understood meaning in the mechanical arts, and thus should not be rejected under 35 USC 112(b).
This is not persuasive since the term “blower” does not recite or indicate structure, and the specification is completely silent as to exactly what is meant by the term “blower”. Examiner acknowledges the term can generally refer to devices which displace fluids. However, the number of methods for such a function and the associated structures are vast. Since the specification does not provide any direction for interpreting the term “blower”, one skilled in the art cannot determine with certainty any particular structure or other feature associated with said term. The rejection is maintained.
Applicant argues that the limitation “injection mechanism” has sufficient structure as stated in paragraph 27 of the specification, i.e. aerosolized and dispensed through a muzzle 220. Applicant also notes the limitation is known to those of ordinary skill in the art. 
This is not persuasive since the limitation still meets all requirements of the 3-prong test as stated above, and is therefore interpreted under 35 USC 112(f). The specification discloses “an injection mechanism that causes the agricultural formulation to be aerosolized and dispensed through a muzzle 220”, i.e. the “muzzle” is disclosed to be located after the injection mechanism. Since the muzzle is disclosed to be a separate device, the limitation “injection mechanism” still lacks structure. Regarding Applicant’s argument that the limitation has structure that is well understood in the art, Examiner reiterates that the limitation as claimed still invokes interpretation under 112(f), and directs Applicant to the suggestions above for avoiding said interpretation.
Applicant argues on page 7 that “room temperature” in claims 11 and 18 are definite and cites the IUPAC definition of “standard ambient temperature” as 25oC. This is not persuasive since there is no indication in Applicant’s specification that the phrase “room temperature” was intended to refer to “standard ambient temperature” as stated above. Furthermore, the specification does not provide any indication of what value(s) of temperature(s) are encompassed by the phrase “room temperature”. 
Examiner notes that the Daily Science Journal article which Applicant cites repeatedly states that “room temperature” is not actually a defined term. Even between different arts the term represents different values. The section “what’s the room temperature in science and industry” states that IUPAC defines room temperature as 77oF, whereas the pharmaceutical industry defines room temperature as 86-77oF. The rejection of the limitation “room temperature” in claims 11 and 18 is maintained.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 Applicant argues on page 7 that Wartanessian fails to disclose “a method of thermal fogging…”. Examiner notes that the elected claims are directed to an apparatus. Thus, limitations such as “partially fluidized from shear forces” are preferred methods of use.
Applicant argues on page 8 that Wartanessian teaches DPA, which will not have the claimed viscosity at the claimed temperatures. This is not persuasive since the rejection relies on a combination of the prior art. In this case, Ott et al. teaches TBZ (paragraph 134), which one skilled in the art would expect to have the same viscosity values as the TBZ of Applicant’s claimed invention. The TBZ is capable of being dispensed from the system of Wartanessian.
In response to applicant's argument on page 9 regarding the differences between the claimed invention and that of the prior art combination, it is noted that the features upon which applicant relies (i.e., the present invention does not use a storage facility before pumping the formulation to the fogging apparatus and computer-implemented metered dosing) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues on page 10 that Hassler does not teach certain features of the claimed invention. This is not persuasive since the rejection is based on a combination of the prior art, where Wartanessian (or Ott et al.) teaches the alleged missing features.
Applicant argues on pages 10-11 that Hassler stresses the importance of viscosity in the dispensing process, where the cartridge of the claimed invention is specifically designed to dispense the claimed formulation, where the DPA of Wartanessian cannot exhibit the claimed characteristics due to the sensitivity of the dispensing process to temperature variations. This is not persuasive since the combination of Wartanessian and Hassler is based on the general concept that a cartridge or syringe can be used to serve as a source for the formulation. It is noted that the combination of the prior art above uses TBZ, not DPA.
Additionally, Applicant has not provided a sufficient showing that there is any criticality or unexpected results derived from the relationship between the cartridge and formulation as claimed. The arguments of counsel cannot take place of evidence in the record In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Absent said evidence of criticality, the appropriate formulation, cartridge, and temperature would have been used during the course of normal experimentation and optimization for the reasons stated in the rejection above.
In response to applicant's argument on pages 11-12 that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Furthermore, Ott is directed to a device designed to deliver a formulation, particularly in an aerosolized or gaseous form (see whole document), and therefore falls within Applicant’s field of endeavor.
Applicant’s arguments against the dependent claims are not persuasive for the same reasons stated above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792